Citation Nr: 0526723	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  00-04 163A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for peripheral 
perivasculitis with vascular abnormalities, status post laser 
surgery, both eyes, claimed as due to exposure to ionizing 
radiation, lack of oxygen, or head injury.  

2.  Entitlement to a compensable rating for otitis externa, 
right ear, with bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from June 1959 to May 1963.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Denver, Colorado.  The 
appeal ensued in September 1999 when service connection was 
denied for peripheral perivasculitis with vascular 
abnormalities of both eyes, status post laser surgery; also 
denied was a compensable rating for right otitis externa.  In 
a May 2003 rating decision, the RO expanded the scope of the 
service-connected ear disorder, to include bilateral hearing 
loss.  


FINDINGS OF FACT

1.  Eye problems were first reported many years after service 
separation.  The competent medical evidence of record does 
not show that peripheral perivasculitis with vascular 
abnormalities, status post laser surgery, both eyes, is 
related to the veteran's military service, to include 
inservice exposure to ionizing radiation.  

2.  The veteran's hearing loss is manifested by Level I 
hearing loss in each ear.


CONCLUSIONS OF LAW

1.  The veteran's peripheral perivasculitis with vascular 
abnormalities, status post laser surgery, both eyes, was not 
incurred in or aggravated by military service, nor may it be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1131, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.311 (2004).  

2.  The criteria for a compensable disability rating for the 
veteran's right ear otitis externa with bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.85-4.87, Diagnostic 
Codes (DCs) 6100, 6201 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA: Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

VA satisfied this duty by means of VCAA letters to the 
veteran from the RO dated in May 2001, August 2001, August 
2002, and May 2003, as well as by the discussions in the 
rating decisions, statement of the case (SOC), and multiple 
supplemental statements of the case (SSOCs).  By means of 
these documents, the veteran was told of the requirements to 
reopen a previously denied claim, establish service 
connection, of the reasons for the denial of his claims, of 
his and VA's respective duties, and he was asked to provide 
information in his possession relevant to the claims.  In 
addition to providing the VCAA laws and regulations, 
additional documents of record, to include the rating 
decisions of record, the SOC and SSOCs have included a 
summary of the evidence, all other applicable law and 
regulations, and a discussion of the facts of the case.  Such 
notice sufficiently placed the veteran on notice of what 
evidence could be obtained by whom and advised him of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Although the claims were initially denied prior to the 
enactment of VCAA, after passage of the VCAA, the RO sent the 
veteran numerous VCAA letters as summarized above which 
included the VCAA laws and regulations.  A VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
However, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Numerous SSOCs of record reflect that the veteran's claims 
were readjudicated based upon all the evidence of record.  
There is no indication that the disposition of his claim 
would not have been different had he received pre-AOJ 
adjudicatory notice pursuant to section 5103(a) and § 
3.159(b).  Accordingly, any such error is nonprejudicial.  
See 38 U.S.C. § 7261(b)(2).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The RO obtained the veteran's VA and private 
outpatient records.  There is no indication of any relevant 
records that the RO failed to obtain.    

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  In this case, the veteran was afforded several VA 
medical examinations as to the issues on appeal.  Additional 
exams are not necessary.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West 
2002); 38 C.F.R. § 3.159 (2004).

Service connection 

The veteran reported that he had radiation exposure and 
contends that his eye problems resulted therefrom.  
Additionally, the veteran contends that his eye problems 
resulted for a head injury during service.

Service records include documentation that the veteran was 
exposed to ionizing radiation from June 1961 to May 1963 
aboard the U.S.S. Triton.  The service medical records do not 
reflect that the veteran was seen for complaints or treatment 
associated with the eyes, or that an eye diagnosis was made 
during service.  These records do show that the veteran 
incurred a head injury (concussion) in 1963.  He was treated 
and recovered without residuals.  

Post service private records show that the veteran was 
initially seen for eye complaints in 1981.  At that time, it 
was noted that both retinal peripheries exhibited 
perivascular sheathing, microaneurysms, and other 
microvascular changes.  Subsequently dated records (through 
2005) reflect that he has been for various complaints over 
the years, to include his eye condition.  Apparently, 
however, his eye condition has been stable in recent years as 
treatment records essentially reflect treatment for other 
conditions.  It is noted that on numerous occasions since 
initial treatment in 1981 and continuing to the present day, 
the veteran has related a medical history that includes 
radiation exposure and his opinion that his eye problems 
resulted therefrom.  

Notable findings or notations in the medical records over the 
years include a 1987 private treatment record at which time 
it noted that the veteran asked if there might be an 
association between submarine service and eye problems.  The 
examiner provided no opinion.  In 1992, the veteran suffered 
a myocardial infarction, and the record includes a private 
physician's opinion from 1993 in which it was noted the 
physician was unaware of any relationship between coronary 
artery disease and the vascular angiomatous changes of the 
eye.  

In a June 1993 private treatment report for psychological 
evaluation, the veteran stated that his eye problems began 
when in service.  He said that he was on the earliest 
prototype nuclear submarines and worked in the areas involved 
with nuclear maintenance.  He opined that he was exposed to 
radiation which, ultimately, resulted in his eye 
difficulties.  Similarly, a the time of a VA September 1998 
report, the veteran opined that his inservice work on nuclear 
submarines resulted in radiation exposure which caused many 
health problems, to include his bilateral eye condition.  On 
examination, evidence of laser surgery in one eye was seen.  
The final diagnoses included history of vascular 
abnormalities of the eye requiring laser treatment resulting 
in visual changes.  The examiner also commented that the 
abnormalities to the blood vessels of the eye are unknown to 
this examiner to be a known cause of radiation exposure.  

When seen by private physicians for his eye problems in 1999, 
the veteran repeatedly gave a history of exposure to 
radiation when working on nuclear submarines or during 
nuclear reactor changes at a naval shipyard.  He felt that 
his eye problems resulted from this exposure.  The record 
does not include any statements or opinions by these 
physicians linking the veteran's bilateral eye disorder to 
this exposure.  

Also of record is a Social Security Administration decision 
from March 2000.  The claimant (the veteran) was noted to be 
disabled as of May 1999 due to the primary diagnosis of 
depression with anxiety.  Secondary diagnoses included a back 
disorder and his visual impairment.  

Two private physicians' statements dated in June 2000 include 
notations regarding the veteran's medical history.  One 
physician noted that the veteran had retinal disease in both 
eyes.  The other physician noted that he had first seen the 
veteran in 1981 for eye complaints when perivasculitis was 
noted.  The veteran ultimately developed a retinal tear in 
1982 and had additional eye problems in 1987.  It was noted 
that the veteran had additional laser treatment for vascular 
abnormalities in 1991 and had been relatively stable since 
that time.  

On an April 2003 VA examination, it was noted that the 
veteran had had laser treatment for retinal detachment and 
vascular abnormalities with no other eye injury.  The 
examiner concluded that the veteran had retinal detachment 
and vascular abnormalities that were not related to an 
inservice concussion.  

Additional treatment records dated through 2005 are included 
in the claims file.  No particular clinical findings 
regarding the eyes have been made in recent years.  

In support of his claim, the veteran submitted excerpts from 
medical treatises and/or magazine/newspaper articles 
pertaining to exposure to radiation.  These records include a 
morbidity study regarding the incidences of elevated health 
problems by those exposed to radiation.  Also submitted were 
remarks made by a senator and congressman pertaining to 
veterans and radiation, to include discussion of the list of 
disease for which radiation exposure is presumed, and 
newspaper articles pertaining to specific submarines and 
events pertaining to those vessels during service.  The 
newspaper articles include details regarding the vessels 
aboard which the veteran served.  

Review of the veteran's statements in the claims file shows 
that it is his assertion that his bilateral eye disorder is 
due to exposure to ionizing radiation, lack of oxygen in the 
pressure chambers during submarine training, or as a residual 
of an inservice head injury.  In a 2003 statement, the 
veteran said that the inservice accident that resulted in his 
head injury occurred within a few months after changing the 
reactors on a submarine.  This was when his eyesight began to 
fail.  He said that he did not know if his eyesight failure 
was from the concussion or ionized radiation.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002);  38 C.F.R. § 3.303 
(2004).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2004).  This rule 
does not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2004).  

The Court held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

It is undisputed that the veteran currently has bilateral 
peripheral perivasculitis with vascular abnormalities, status 
post laser surgery, thus satisfying that the veteran has a 
current disability.  However, there is no evidence that this 
eye disorder or any eye disease was present during service.  
With respect to inservice injury, the head injury is noted, 
but there is no report of associated of eye problems at that 
time.  Additionally, there is no medical evidence suggesting 
that the veteran's current eye disability is related to a 
head injury.  In fact, a VA physician in 2003, specifically 
stated that the veteran's eye problems were not associated to 
the inservice concussion.  There is nothing in the record to 
contradict this opinion.  Accordingly, the preponderance of 
the evidence does not support the veteran's contention that 
his current eye disability is related to the head injury he 
sustained in service.

It is also contended that inservice injury included radiation 
exposure.  According to the service record, the veteran was 
exposed to radiation from June 1961 to May 1963 aboard the 
U.S.S. Triton.  Thus, the Board concedes for the purposes of 
this decision that exposure to ionizing radiation occurred in 
service.  The radiation regulations will be addressed below.  

However, the crucial question that must be answered is the 
relationship, if any, between inservice radiation exposure 
and the current disability.  Service connection for 
conditions claimed to be due to exposure to ionizing 
radiation in service can be established in any of three 
different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 
(1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, 
there are diseases that are presumptively service connected 
in radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 
38 C.F.R. § 3.309(d).  Second, service connection can be 
established under 38 C.F.R. § 3.303(d) with the assistance of 
the procedural advantages prescribed in 38 C.F.R. § 3.311, if 
the condition at issue is a radiogenic disease.  Third, 
direct service connection can be established under 38 C.F.R. 
§ 3.303(d) by showing that the disease was incurred during or 
aggravated by service without regard to the statutory 
presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 
(Fed. Cir. 1994).  Under Combee, VA must not only determine 
whether a veteran had a disability recognized by VA as being 
etiologically related to exposure to ionizing radiation, but 
must also determine whether the disability was otherwise the 
result of active service.  In other words, the fact that the 
requirements of a presumptive regulation are not met does not 
in and of itself preclude a claimant from establishing 
service connection by way of proof of actual direct 
causation.

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan or Nagasaki, Japan by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war (or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 
1, 1946. 38 C.F.R. § 3.309(b)(i), (ii) (2004).

Diseases presumptively service connected for radiation- 
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract; bronchiolo- 
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

If a claimant does not qualify as a "radiation-exposed 
veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not suffer 
from one the presumptive conditions listed in 38 C.F.R. § 
3.309(d)(2), the veteran may still benefit from the special 
development procedures provided in 38 C.F.R. § 3.311 if the 
veteran suffers from a radiogenic disease and claims exposure 
to ionizing radiation in service.  Under 38 C.F.R. § 3.311, 
"radiogenic disease" means a disease that may be induced by 
ionizing radiation and shall include the following: (i) All 
forms of leukemia except chronic lymphatic (lymphocytic) 
leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung 
cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin 
cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) 
Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; 
(xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; 
(xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; 
(xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian 
cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain 
and central nervous system; (xxi) Cancer of the rectum; 
(xxii) Lymphomas other than Hodgkin's disease; (xxiii) 
Prostate cancer; and (xxiv) Any other cancer. 38 C.F.R. § 
3.311(b)(2). Section 3.311(b)(5) requires that prostate 
cancer and skin cancer become manifest 5 years or more after 
exposure.  38 C.F.R. § 3.311(b)(5).

Under the special development procedures in § 3.311(a), dose 
data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946. 38 C.F.R. § 3.311(a)(2) (2004).  In all other claims, 
38 C.F.R. § 3.311(a) requires that a request be made for any 
available records concerning the veteran's exposure to 
radiation.  These records normally include but may not be 
limited to the veteran's Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141), if maintained, service 
medical records, and other records which may contain 
information pertaining to the veteran's radiation dose in 
service.  All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation 
of a dose estimate, to the extent feasible, based on 
available methodologies.  38 C.F.R. § 3.311(a)(2)(iii) 
(2004).

Section 3.311 essentially states that a dose assessment will 
be made in all claims in which it is established that a 
radiogenic disease first became manifest after service, and 
it is contended that the disease resulted from radiation 
exposure.  38 C.F.R. § 3.311(4) provides, however, that if a 
claim is based on a disease other than one of those for which 
service connection is presumed, VA shall consider the claim 
under the provisions of this section provided that the 
claimant has cited or submitted competent scientific or 
medical evidence that the claimed condition is a radiogenic 
disease.  

As noted above, in order to establish presumptive service 
connection under 38 U.S.C.A. § 1112(c) and 38 C.F.R. 
§ 3.309(d), the veteran must have been a radiation-exposed 
veteran who participated in a radiation-risk activity as such 
terms are defined in the regulation.  See 38 C.F.R. 
§ 3.309(d)(3).  

The veteran's primary contention that he was on the earliest 
prototype nuclear submarines and worked in the areas involved 
with nuclear maintenance, and, as noted above, radiation 
exposure is conceded.  However, the statute defines 
radiation-risk activity with precision and does not list 
working in close proximity to nuclear weapons as a radiation-
risk activity.  The evidence does not demonstrate that he was 
involved in the atmospheric testing of a nuclear device.  
Therefore, the veteran's inservice job responsibilities do 
not provide a basis for finding that he participated in a 
radiation-risk activity, as defined by regulation.  

Moreover, even if the veteran had participated in a 
radiation-risk activity, service connection could not be made 
on a presumptive basis under 38 C.F.R. § 3.309(d) as the 
veteran's eye disorder is not listed as one of the 
presumptive diseases under 38 C.F.R. § 3.309(d)(2).  The 
Board therefore finds that the presumptive provisions of 
38 C.F.R. § 3.309(d) are not for application in this case.  

The Board notes that the provisions of 38 C.F.R. § 3.311 
provide for certain evidentiary development of claims to be 
accomplished based on a contention of radiation exposure 
during active service and post-service development of a 
radiogenic disease.  The Board emphasizes that this provision 
does not give rise to a presumption of service connection, 
but rather establishes a procedure for handling claims 
brought by radiation-exposed veterans.  See Ramey v. Gober, 
120 F.3d 1239, 1244 (Fed. Cir. 1997).  And, as noted earlier, 
Section 3.311 states that a dose assessment will be made in 
all claims in which it is established that a radiogenic 
disease first became manifest after service, and it is 
contended that the disease resulted from radiation exposure.  
However, this code also provides that if a claim is based on 
a disease other than one of those for which service 
connection is presumed, as in the case here, VA shall 
consider the claim under the 3.311 provisions if claimant has 
cited or submitted competent scientific or medical evidence 
that the claimed condition is a radiogenic disease.  

The diagnosed disability in the veteran's case is peripheral 
perivasculitis with vascular abnormalities, status post laser 
surgery, both eyes, which is not listed as a radiogenic 
disease under the provisions of 38 C.F.R. § 3.311 (b)(2).  
Additionally, although the veteran submitted various articles 
regarding radiation exposure and health problems related 
thereto, none of the evidence cited or submitted supports the 
veteran's contention that his current eye disability, 
peripheral perivasculitis with vascular abnormalities, status 
post laser surgery, both eyes, is a radiogenic disease.  The 
only evidence which it may be argued supports the claim is a 
morbidity report which notes elevated health impairment in 
those exposed to radiation.  This article is not, however, 
probative medical nexus evidence.  It and the other medical 
excepts of record, to include remarks made by a senator and 
congressman and the newspaper articles, are general in nature 
and do not specifically suggest a relationship between 
exposure to ionizing radiation and disorders of the eye, nor 
do these articles specifically relate to the veteran and his 
currently diagnosed eye disorder in particular.  Thus, the 
Board finds that as this disorder is not considered a 
radiogenic disease under the regulations and because there is 
no competent scientific or medical evidence suggesting that 
it is a radiogenic disease, the special development 
procedures of 38 C.F.R. § 3.111, including the procurement of 
a dose estimate and advisory opinions from the 
Undersecretaries of Benefits and Health, are not for 
application in this case.

Regarding direct service connection, there simply is no 
evidence of eye disorder during service or for many years 
thereafter.  Moreover, there is no medical opinion of record 
reporting a possible relationship between the veteran's 
peripheral perivasculitis with vascular abnormalities, status 
post laser surgery, both eyes, and his in-service radiation 
exposure.  This is true even though the veteran has for many 
years linked his eye problems to this exposure and given this 
opinion to numerous examining physicians.  No physician, 
however, has specifically attributed his eye problems to 
this exposure.  

To the extent that the veteran is attempting to provide a 
causal relationship between in-service exposure to radiation, 
lack of oxygen during submarine training, or as the result of 
head injury, it is well established that an opinion of a 
person without medical training or experience on medical 
matters such as diagnosis and etiology is entitled to no 
weight of probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

The veteran was accorded ample opportunity to provide to VA a 
competent medical nexus opinion which serves to link his 
currently diagnosed eye disorder to his military service.  He 
has not done so.

The Board understands that the veteran may sincerely believe 
that his eye problems may be related to his service in close 
proximity to nuclear weapons or as a result of lack of oxygen 
or head injury.  However, as explained above, the medical 
evidence demonstrates otherwise.  See Voerth v. West, 13 Vet. 
App. 117, 119 (1999) [unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, is not 
probative of a nexus to service].

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

For the reasons explained above, the Board concludes that a 
preponderance of the evidence is against the veteran's claim.  
Service connection for peripheral perivasculitis with 
vascular abnormalities, status post laser surgery, both eyes, 
is accordingly denied.

Increased (Compensable) Rating 

The veteran contends that he is entitled to a compensable 
evaluation for his right ear otitis externa with bilateral 
hearing loss. 

The veteran has been service-connected for otitis externa for 
many years.  As noted earlier, his service connection 
classification was expanded to include bilateral hearing loss 
in May 2003.  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2004).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2004).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2004).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The veteran's otitis externa is evaluated under 38 C.F.R. §§ 
4.85, 4.87 DCs 6100 and 6201(2004).  DC 6201 provides that 
chronic nonsuppurative otitis media with effusion (serous 
otitis media) is rated as hearing impairment.  

The Board notes that the criteria for rating diseases of the 
ear were amended effective June 10, 1999.  64 Fed. Reg. 
25202-25210 (1999).  The Board parenthetically notes that the 
amended regulations did not result in any substantive 
changes.  Essentially, the old and new regulations for 
evaluating a hearing loss disorder are identical.  See 64 
Fed. Reg. 25202 (May 11, 1999) (discussing the method of 
evaluating hearing loss based on the results of pure tone 
audiometry results and the results of a controlled speech 
discrimination test, and indicating that there was no 
proposed change in this method of evaluation).  The amended 
regulations did incorporate some explanatory comments 
concerning VA's method of evaluating a hearing loss disorder, 
and these comments will be discussed where appropriate.

The Court held that where a law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the appellant will apply.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
Accordingly, the Board will consider both former and amended 
criteria and will apply the criteria more favorable to the 
veteran.  Id.  

Disability ratings for hearing impairment are derived by a 
mechanical application of VA's Schedule for Rating 
Disabilities (Rating Schedule) to the numeric designations 
assigned after audiometric evaluations are rendered.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Under the 
amended Rating Schedule, evaluations of bilateral defective 
hearing range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of speech discrimination tests, together with the 
average hearing threshold levels as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 cycles per second.  To evaluate the degree of 
disability for bilateral service-connected hearing loss, the 
rating schedule establishes eleven (11) auditory acuity 
levels, designated from level I for essentially normal acuity 
through level XI for profound deafness.  38 C.F.R. §§ 4.85, 
4.87, DCs 6100-6110 (2004).  When the issue involves a claim 
for an increased rating for hearing loss, the applicable 
rating will be determined by applying the numerical values 
listed in the audiometric examination report to the 
applicable rating tables.  Id.  

The evidence of record includes numerous ear examinations.  
In 1999, he gave a history of using a mixture of alcohol and 
water to irrigate his ears for a continuous ear fungus 
problem.  He did this approximately two times per week to two 
times per month.  Examination showed no active ear disease or 
infection at this time.  Bilateral hearing loss with good 
speech discrimination was noted.  Subsequent VA evaluation in 
April 2003 was also negative for active ear disease or 
infection.  On the authorized audiological evaluation, pure 
tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
35
35
45
45
LEFT
30
50
40
55

The average decibel loss was 40 in the right ear and 44 in 
the left.  Speech audiometry revealed speech recognition 
ability of 96 percent in both ears.  

A June 2004 VA treatment record noted the veteran's history 
of otitis externa but reported that it was stable.  

The most recent clinical findings regarding the ears and 
hearing loss were provided by evaluations in June 2005.  
Following examination of the ears, it was noted that the 
otitis externa was currently quiescent.  While the 
audiological report is apparently no longer of record, it is 
noted that a July 2005 SSOC provides the findings that were 
recorded at that time.  Pure tone thresholds, in decibels, 
were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
25
30
20
LEFT
25
50
40
55

The average decibel loss was 23 in the right ear and 43 in 
the left.  Speech audiometry revealed speech recognition 
ability of 96 percent in both ears.  

Applying the results of the audiological examinations in 2003 
or 2005 as summarized above to Table VI of the Rating 
Schedule, the Roman numeric designation is I for the right 
and left ears.  38 C.F.R. § 4.85, Table VI (2004).  When the 
formula in Table VII for determining the disability 
evaluation is applied to these numeric designations, the 
result is a 0 percent rating for the veteran's service-
connected hearing impairment as a result of otitis externa.  
38 C.F.R. § 4.85, Table VII, DC 6120, 6100 (2004).  

There is an alternative method for rating hearing loss 
disability which can be used if the pure tone thresholds at 
1000, 2000, 3000, and 4000 Hertz are all at 55 decibels or 
higher, or if the pure tone threshold at 1000 Hertz is 30 or 
less and at 2000 Hertz is 70 or more.  38 C.F.R. § 4.86 
(2004).  Each ear is to be evaluated separately under this 
part of the regulations.  This provision does not apply in 
this case with either exam because the veteran's hearing loss 
in either ear is not at 55 decibels or higher at each of the 
frequencies, nor is it 30 or less at 1000 Hertz and 70 or 
more at 2000 Hertz.  38 C.F.R. § 4.86 (2004).  

Thus, the Board finds that medical evidence does not support 
a compensable evaluation for the veteran's service-connected 
right ear otitis externa with bilateral hearing loss.  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2004).  

Here, the Board does not find that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render the application of 
the regular schedular standards impractical. 

The Board considered the doctrine of reasonable doubt, but 
finds that the record does not provide an approximate balance 
of negative and positive evidence on the merits.  Therefore, 
claim for a compensable evaluation for otitis externa, right 
ear, with bilateral hearing loss is denied.  


ORDER

Service connection for peripheral perivasculitis with 
vascular abnormalities, status post laser surgery, both eyes, 
claimed as due to exposure to ionizing radiation, lack of 
oxygen, or head injury, is denied.  

A compensable rating for otitis externa, right ear, with 
bilateral hearing loss, is denied.  



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


